Citation Nr: 0614121	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a digestive 
disorder, to include pancreatitis.

3. Entitlement to service connection for residuals of a left 
arm wound. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
The veteran had a hearing before the Board in February 2006 
and the transcript is of record. At the hearing, the veteran 
submitted recent medical records with a waiver of local 
regional office consideration. 

The Board notes that the RO denied service connection for a 
digestive condition in March 2003 and, in a separate October 
2004 rating decision, denied service connection for a 
pancreatic pseudocyst. In a February 2005 supplemental 
statement of the case (SSOC), the agency of original 
jurisdiction (AOJ) addressed service connection for a 
digestive condition, to include a pancreatic pseudocyst. It 
is clear from the veteran's statements that he intended his 
claim and appeal for service connection of a digestive 
condition to include his pancreatic condition. Accordingly, 
the issue has been reclassified above. 

The issues of entitlement to service connection for post-
traumatic stress disorder and a digestive condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran does not currently have a left arm disability.


CONCLUSION OF LAW

The veteran does not have a left arm disability that was 
caused or aggravated by any remote incident of service and, 
therefore, service connection is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 and 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his exposure to excessive noise, current 
pain, and other experienced symptoms. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994). He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training. See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The veteran claims that he was shot in the left arm while in 
combat in Vietnam, which left permanent residuals. Initially, 
the Board notes that the veteran's service medical records 
and personnel records do not confirm any combat related 
injuries, including a gun shot wound to the left arm. Indeed, 
his records do not confirm he was ever in combat. During his 
February 2006 Board hearing, the veteran explained that the 
left arm injury, at the time, was not that bad so he did not 
go to the hospital or seek a Purple Heart or other award 
recognition. Aside from his statements, unfortunately, there 
is no confirmation of the event taking place.

His service medical records show treatment to the veteran's 
left arm in May 1968 for "recurrent abscesses" and for an 
insect bite, possibly a wasp. The veteran was also treated in 
September 1968 for a boil on the left forearm. No other 
treatments, complaints, or diagnoses relating to the 
veteran's left arm is noted and no abnormalities were noted 
on the veteran's October 1968 exit examination. 

After service, the veteran's current medical records from 
February 2001 to February 2005 show no complaints, treatment 
or diagnoses of any left arm condition. Indeed, there is no 
evidence that the veteran ever complained of any left arm 
condition until the filing of this claim, over three decades 
after service.

The crucial inquiry is whether the veteran's alleged in-
service injury of his left forearm can be linked to any 
current left arm condition. The Board concludes it cannot. 
Although there is evidence that the veteran's left forearm 
was treated for recurrent abscesses, a boil, and a possible 
insect bite during service, there is absolutely no medical 
evidence showing a current left arm condition.

The Board has considered the veteran's statements. His claim 
that he was injured in combat, resulting in a current left 
arm disability, simply cannot be substantiated by the record. 
The fact remains that no record of any gunshot wound is 
mentioned in his service medical records. Despite the 
aforementioned in-service treatment for a boil and abscesses 
of the left forearm, the fact remains that his exit 
examination was negative for any left arm conditions and 
indeed he reported that his left arm was "normal" at that 
time. The veteran is currently under treatment for other 
conditions and lengthy amounts of medical records are of 
evidence dating back as early as 1988. Within those records, 
the veteran never complained of any left arm symptomatology. 
There is simply nothing in the record that supports his 
contention that he has a current left arm disability. 

To the extent that the veteran is himself asserting that he, 
in fact, does have current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

In short, there simply is no evidence that the veteran 
currently has a left arm disability and, therefore, service 
connection is not warranted. As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claim. As such, the benefit-of-the-doubt rule does 
not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in December 2002.  That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage. Since the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons. The letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA. Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating that the veteran has a 
current left arm disability is his own lay statements. Such 
evidence is insufficient to trigger VA's duty to provide an 
examination. The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim(s), as indicated above.  




ORDER

Entitlement to service connection for residuals of a left arm 
wound is denied.


REMAND

The veteran initiated his claims for post-traumatic stress 
disorder (PTSD) and a digestive condition, status-post 
pancreatic pseudocyst, in August 2002. 

The veteran's claim for PTSD is premised on several stressful 
in-service combat incidents and receiving word in January 
1968 that his friend Mr. RDP was killed in battle nearby. 
Specifically, the veteran claims he was involved in the 
January 1968 "TET Offensive" in Vietnam and that there was 
an enemy attack on his base in September 1968 shortly before 
he left Vietnam to return home. The veteran's personnel 
records confirm he was in Vietnam from October 1967 to 
October 1968, but there is no particular indication that the 
veteran was involved in combat. The RO should attempt to 
verify whether his unit was ever involved in combat during 
the relevant time frame and the circumstances around Mr. 
RDP's January 1968 death. 

The Board notes that the combat incidents have not been 
substantiated partly because the veteran never submitted or 
identified evidence to the RO showing he currently has PTSD. 
The veteran, since the filing of his appeal, has now 
submitted evidence of a current diagnosis of PTSD (along with 
a waiver of RO consideration). Accordingly, the RO must 
attempt to verify the in-service incidents allegedly 
responsible for his current PTSD.

The veteran was first diagnosed with PTSD in April 2005. 
Attempts should be made to obtain his most recent treatment 
records for PTSD. Similarly, the veteran underwent VA 
treatment for his pancreatitis, to include a surgical 
procedure, in July 1988 to remove a pancreatic pseudocyst and 
was hospitalized through August 1988. Although the 1988 
hospitalization is of record, no subsequent treatment records 
were obtained until February 2001. There is a clear gap in 
the treatment records in the file. VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). The veteran's historical treatment from August 
1988 to February 2001 for pancreatitis is directly related to 
the issue on appeal and, therefore, the RO must obtain these 
records. The RO should take this opportunity to also obtain 
any recent VA treatment records from February 2005 to 
present. 

Since it is necessary to remand this claim for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues 
of service connection for PTSD and a 
digestive condition, including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The veteran should also 
be advised to submit any pertinent 
evidence in his possession. 

2. The RO should make an attempt to 
verify the veteran's claimed stressor 
event involving the January 1968 combat 
incident. Specifically, the RO should ask 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide unit 
records for C Battery, 1st Signal 
Battalion 14th Arty., 198th Infantry, for 
January 1968 to March 1968 and for 
September 1968, to determine whether the 
unit was ever involved in combat. 

3. Obtain the veteran's medical records 
from VA Outpatient Medical Center in 
Dallas, Texas for: 
*	Treatment of any digestive condition 
from August 1988 to February 2001 
and from February 2005 to the 
present;
*	Treatment of any psychiatric 
condition from February 2005 to the 
present.  

All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  If, and only if, information is 
obtained corroborating any of the 
veteran's alleged stressors, then 
schedule him for a VA psychiatric 
examination. The RO must specify for the 
examiner the stressors that are 
established by the evidence of record and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor 
during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss 
whether the appellant meets the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
verified in-service stressors sufficient 
to produce PTSD), and, if so, is there a 
link between the current symptoms and the 
alleged in-service stressors.

5. Thereafter, readjudicate the veteran's 
claims. If the claims remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2005. An appropriate 
period of time should be allowed for 
response.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


